OPINION OF THE COURT
MARVIN H. GILLMAN, County Judge.
THE ABOVE-STYLED CAUSE came before the Court for trial and the Court after hearing testimony of the Parties, reserved ruling pending presentation of memorandums of law regarding the responsibility of a biological father (Putative Father) for a minor child’s psychological evaluation without prior consent or authorization for same by the father and without a written agreement or Court Order declaring the father’s support obligations. The Court having reviewed the Memorandums submitted, it is hereby
ORDERED AND ADJUDGED that the Defendant herein, Joseph *96Clein being the putative father of a minor child owes the same support rights to said minor child that he would have to a child bom in wedlock. Rogers v. Runnels, 448 So.2d 530 (5 DCA 1984) review denied 461 So.2d 115 (Fla. Sup. Ct. 1984). The service rendered by Plaintiff Christopher C. Corrie, Ph. D. was as a result of a medical doctor’s referral and comes within the established and accepted obligations of the legal duties of a parent who is able to do so to furnish the necessary medical attention for his minor child. 25 Fla. Jur. 2d Family Law § 102. Plaintiff Christopher C. Corrie, Ph. D. shall have and recover from Defendant Joseph Clein the sum of $600.00 and court cost of $36.00, plus interest of $120.00 for all of which execution shall issue in accordance with the law.
DONE AND ORDERED in Chambers at Coral Gables, Dade County, Florida on the 19th day of November, 1987.